DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to applicant’s arguments filed on 9/9/22.  Claims 1-4, 6, 8-9, 18-19 have been cancelled.  Claim 23-24 have been added.  Claims 5, 7, 10-17, 20-24 are pending.  Claims 7, 11, 14-17 have been amended.  Claims 7, 12-13, 20-22 have been withdrawn.  Claims 5, 10-11, 14-17, 23-24 are examined herein.  
Applicant’s amendments to the claims have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with regard to the remaining rejections have been fully considered but found not persuasive, therefore maintained for reasons of record and modified below due to the claim amendments.  
The following new rejection will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 5, 10-11, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-16 of copending Application No. 17/252,433; over claims 13-19 of copending Application No. 17/253,906; over claims 11-20 of copending Application No. 17/623,298; over claims 10-36 of copending Application No. 17/624,530; over claims 12-22 of copending Application No. 17/624,532; and over claims 1-7 of copending Application No. 17/710,293.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the referenced claims recite administering the same claimed compound (Turmeronal A) for various therapeutic applications.  Although the referenced claims do not recite a method of preventing inflammation in a subject, it is obvious that everyone is in need of prevention of inflammation.  Therefore, administration of Turmeronal A for any purpose meets the limitation of preventing inflammation since the same claimed active agent is being administered to the same claimed patient population.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant argues that the cited claims fail to teach or suggest that turmeronol A has anti-inflammatory activity.
This is not persuasive because the limitation of “anti-inflammatory activity” is not found in the instant claims.  Regardless, Applicant is reminded that this limitation is inherent to the claimed compound.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 10-11, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2007/109210 A2, of record).
Li et al. teach methods of treating Alzheimer’s disease by administering extracts of curcuma species plant material (abstract), in particular curcuma longa, also called turmeric.  Among the four principal chemical constituent fractions exhibiting beneficial therapeutic value is turmeronol A, which has the same structure as the species election.  Turmeric has been shown to have anti-inflammatory properties (page 1, second paragraph to page 2, last paragraph).  In another aspect, the present invention relates to a food or medicament comprising the curcuma species extract (page 5, second full paragraph).  The curcuma extract may be added to foods along with thickeners and emulsifiers and in an amount from 10 mg to 5 g for oral administration (page 43, second to last paragraph to page 44, second full paragraph).
With regard to the limitation regarding “preventing inflammation in a subject,” it is noted that everyone needs prevention of inflammation, including those patients that suffer from Alzheimer’s disease.

Response to Arguments
Applicant argues that the Li et al. fails to teach or suggest that turmeronol A has anti-inflammatory activity.  Accordingly, Li et al. fails to disclose a method of treating or preventing inflammation in a subject.
This is not persuasive because the limitation of “anti-inflammatory activity” is not found in the instant claims.  Regardless, Applicant is reminded that this limitation is inherent to the claimed compound.
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2007/109210 A2, of record) in view of McConlogue et al. (US Patent 6,664,442).
The instant claims are directed to a method of treating inflammation in a subject by administering turmeronol A.  
Li et al. teach as discussed above, however, fail to disclose a subject with inflammation.  
McConlogue et al. teach that that inflammation is associated with Alzheimer’s disease (title and claims).  Recently, the term “Alzheimer’s Disease like inflammation” has been applied to a pathology that is characterized by the presence of amyloid plaques composed of amyloid beta peptide, astrocytosis, and microgliosis.  Neuritic plaques are associated with abnormal dystrophic neuritis and inflammatory responses including activated microglia and astrocytes.  A number of inflammatory cytokines have been reported to be elevated in the brains and CSF of Alzheimer’s patients (col. 1, lines 39-54).  Transgenic mice, an animal model of AD, displays the same type of chronic, low level and local CNS inflammation that is characteristic of AD (col. 3, lines 60-67).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to treat inflammation in an subject with Alzheimer’s disease, as taught by McConlogue et al., by administering turmeronol A, as taught by Li et al.
A person of ordinary skill in the art would have been motivated to administer turmeronol A to treat inflammation because Li et al. teaches that turmeronol A is useful for treating Alzheimer’s disease, in general.  Since inflammation is associated with Alzheimer’s disease, it would be obvious to one of ordinary skill in the art that inflammation would also be treated concurrently in the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/
Primary Examiner, Art Unit 1627